Citation Nr: 1048290	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for a respiratory disability, 
to include asthma, chronic obstructive pulmonary disease (COPD), 
and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from April 1989 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which, in pertinent part, denied service connection for 
asthma (claimed as emphysema).   

The issue has been recharacterized to better comport to the 
evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (noting that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered).  

In December 2010 the Veteran submitted an article from the Mayo 
Clinic discussing occupational asthma, along with a waiver of 
consideration by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a respiratory 
disability, to include asthma, COPD, and emphysema.  The Veteran 
contends that he began having symptoms of his respiratory 
disability in October 1998, which was 3 months after service, and 
this indicates that he had his condition prior to discharge, but 
was unaware of its symptoms.  He claims that he was diagnosed 
with mild COPD in March 1999, and that information he has 
gathered from the Department of Health and Human Services and the 
American Lung Association indicates that COPD develops slowly and 
that it may be many years before any symptoms are noticed.  The 
Veteran's representative contends that the Veteran's respiratory 
disability could be related to asbestos exposure during the 
Veteran's lengthy service in the Navy.  

A June 2007 VA examination report notes that on separation from 
service the Veteran had no history of asthma and because the 
Veteran was free of asthma symptoms during service, there is no 
evidence to substantiate the onset of asthma during service.  The 
examiner opined that it is less likely as not that the Veteran's 
asthma began/incurred during his service.  

The June 2007 VA examiner did not discuss whether the Veteran had 
COPD or emphysema, as indicated by a March 1999 private treatment 
record noting that the Veteran was given rule-out diagnoses of 
COPD and asthma and that his pulmonary function tests were 
consistent with mild emphysema, and, if so, whether they were 
related to, or had their onset during, service.  Thus, a new VA 
examination and opinion must be provided regarding the nature and 
etiology of the Veteran's claimed respiratory disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159 (c).  

Additionally, the Veteran's personnel records are not of record, 
nor is there other evidence of record sufficient to determine 
whether the Veteran was exposed to asbestos during service.  To 
ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 38 
U.S.C.A. § 5103A, this case must be remanded so that the RO can 
attempt to obtain the Veteran's personnel records and other 
evidence relevant to determine whether he was exposed to asbestos 
during service.  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.
	



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his current respiratory 
disability.  As to any current respiratory 
disability identified, including asthma, 
COPD, and/or emphysema, the examiner is to 
provide an opinion as to whether it at least 
as likely as not had its onset during, or is 
otherwise related to, service.  The examiner 
is to specifically determine and note whether 
or not the Veteran currently has asthma, 
COPD, and/or emphysema.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner is to 
specifically discuss private treatment 
records indicating that the Veteran was 
treated for a respiratory disability less 
than a year after separation from service.  A 
detailed rationale for all medical opinions 
must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Take all necessary steps, including 
obtaining the Veteran's personnel records, to 
determine whether the Veteran was exposed to 
asbestos during service.  

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


